Citation Nr: 1417929	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-01 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2012, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claim file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the April 2012 hearing with the undersigned Veterans Law Judge, the Veteran indicated that he applied for and was granted disability benefits from the Social Security Administration (SSA).  Efforts have not been undertaken to obtain the documentation associated with the Veteran's application for SSA disability benefits.  As such, the Board finds that a remand is required in order to attempt to obtain this documentation.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence...cannot be foreclosed absent a review of those records.").

Additionally, during the April 2012 Board hearing, the Veteran testified that he had undergone recent treatment at VA facilities for worsening symptoms of service-connected disabilities and that these worsening symptoms impaired his ability to work.  As such, the Board finds that a remand is required in order to attempt to obtain the Veteran's VA treatment records.

In May 2010, the Veteran underwent a VA examination.  At the conclusion of the examination, the examiner opined that the Veteran's amputation and urinary problems rendered him unemployable.  The examiner provided no underlying rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  As a result of a separate May 2010 VA examination and an October 2011 VA examination, different examiners rendered negative opinions, finding that the Veteran was capable of performing "some type of sedentary work," or "employment that is of sedentary nature" that did not involve lifting or carrying.  The May 2010 and October 2011 VA examiners did not consider all of the Veteran's service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  Further, neither of the examiners provided a rationale for the rendered opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  For the reasons stated, the Board finds that none of the opinions of record is adequate for purposes of adjudicating the Veteran's claim.  As such, the Board finds that a remand is required in order to provide the Veteran a VA examination, especially given the Veteran's testimony that he recently experienced a worsening of his service-connected disabilities that further impaired his employability.

Finally, at the April 2012 hearing before the undersigned Veterans Law Judge, the Veteran raised the issue whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetic retinopathy, to include as secondary to his service-connected diabetes mellitus, type II, as well as the issue of entitlement to a rating in excess of 50 percent for PTSD.  These claims have not been adjudicated by the RO.  The Board finds that the appeal of the issue of entitlement to a TDIU is inextricably intertwined with these claims.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to a TDIU is inextricably intertwined with the raised claims because a decision on the latter claims may have an impact on the adjudication of the TDIU appeal.  Consequently, the claims must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's relevant treatment records from the VA Medical Center in New Orleans, Louisiana, dated from November 2011 to the present.  The RO should also attempt to obtain the Veteran's treatment records from the VA Outpatient Treatment Clinic in LaPlace, Louisiana.  All attempts to obtain these records must be documented in the claims file.

2.  The RO should then undertake all appropriate development actions and adjudicate the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, type II, and the issue of entitlement to a rating in excess of 50 percent for PTSD.  Notice of the determinations, and his appellate rights, should be issued to the Veteran and his representative.

3.  The Veteran must then be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his employability.  The RO should provide the examiner notice of all of the Veteran's service-connected disabilities, and the disability ratings assigned thereto.  The claims file must be made available to and reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities either alone or in combination, preclude him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his non-service-connected disabilities or age.  

A complete rationale for all opinions must be provided.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Thereafter, the RO should re-adjudicate the Veteran's claim of entitlement to a TDIU, to include all of the relevant evidence of record.  If the benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time in which to respond.  Then, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

